DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7, 11-14, 24-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot et al. (US 7383129, hereinafter Baillot).
Regarding claim 7, Baillot teaches a method for identifying a threat material (abstract), the method comprising:
determining the presence of threat material (harmful substance) disposed on an exterior surface of an object (ground or road or wall) using a data acquisition component(detection subsystem 100, fig. 1) (fig. 4 and col. 7 lines 40-47 describes detecting harmful substance on the road surface; fig. 5 and col. 7 lines 48-59 describes detecting the presence of substance on two surfaces, the wall and the ground; col. 2 lines 41-56: The detector 120 examines a surface under consideration to detect a substance and determine at least one characteristic of a detected substance. The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a technique known as Raman Scattering (or Raman Effect), an optical property of the returned optical energy from the surface is analyzed to characterize or identify a chemical or biological substance on the surface using spectroscopy techniques; col. 3 lines 26-32: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance.  The sensing processor 130 may characterize the substance by determining its constituents and/or by identifying it by name. In addition, the sensing processor 130 may generate information indicating whether the substance is a hazard or threat to a human or other life); 

associating the location of the presence of the threat material on the exterior surface of the object with a portion of the image using processing circuitry (col. 3 lines 13-18: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data.  The position tracker 110 determines the position of a region in the scene where the detector is operating and its implementation is arbitrary; col. 3 lines 31-37: The sensing processor 130 may generate information indicating whether the substance is a hazard or threat to a human or other life.  The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem; col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 100 also determines positional information indicating where the substance is detected and generates second data representing the position of the detected substance. Furthermore, the detection subsystem 100 may generate positional information that indicates where the detection subsystem 100 has already scanned for substances (regardless of whether a substance 
altering the image of the exterior surface of the object to depict the location of the threat material on the exterior surface of the object using processing circuitry (col. 8 lines 58-60: overlaying color-coded or labeled graphical element patches on real-time display of the scene for regions in the scene where the threat substances have been detected); 
displaying the altered image depicting the location of the threat material on the exterior surface of the object (col. 2 lines 1-24: The AR visualization subsystem 300 generates display data for displaying geo-referenced data overlaid on a real-world view of a scene using AR display techniques; fig. 5 and col. 7 lines 48-56: a substance detection patch is shown at reference numeral 725 on the horizontal surface 700; col. 7 lines 21-24: Fig. 3 illustrates exemplary display content comprising a scene viewed by the user on which labeled graphical element patches are overlaid that represent detected substances; col. 8 lines 58-60: overlaying color-coded or labeled graphical element patches on real-time display of the scene for regions in the scene where the threat substances have been detected). 

However, Baillot teaches as an alternative to AR display, augmenting another image (map) to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object (col. 9 lines 7-18: As an alternative to an AR display, the techniques of the present invention may be used in connection with a map display, such as a satellite image map display… For example, map display data, such as satellite imagery of an area may be panned automatically so that the current location is at the center of the display.  The areas where substances have been detected are overlaid on the map data making it possible to see the areas to avoid or that the areas that have been scanned). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baillot’s system using his knowledge to display map of threat material because such a system would be capable of providing the user with both macro-level view and micro-level view of the threat materials present in his/her real-time view for efficiently avoid areas that have been scanned.
Regarding claim 11, Baillot teaches wherein the associating the location of the presence of the threat material with a portion of the image comprises: 
marking individual recorded images (image frame depicting the field of view or regions of the scene) with a location identifier using processing circuitry (col. 3 lines 13-18: The position tracker 110 determines the position of a region in the scene where the detector is operating and its implementation is arbitrary; col. 5 lines 24-27: The position 
marking analytical data indicating the presence of threat material with the location identifier using processing circuitry (col. 3 lines 13-18: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data; col. 3 lines 31-37: The sensing processor 130 may generate information indicating whether the substance is a hazard or threat to a human or other life.  The geo-referenced data comprising the first data associated with a detected substance and the second data indicating the location where it was detected is sent by the network interface 140 to the database subsystem; col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 100 also determines positional information indicating where the substance is detected and generates second data representing the position of the detected substance. Furthermore, the detection subsystem 100 may generate positional information that indicates where the detection subsystem 100 has already scanned for substances (regardless of whether a substance has been detected) within a given area.  The first and second data, which may be referred to as geo-referenced data, are supplied to the database subsystem 200.  The database subsystem 200 logs the geo-referenced data into a database that stores the data for subsequent access by other systems); and 

Regarding claim 12, Baillot teaches wherein the altering the image to depict the location of the threat material comprises altering at least a portion of an associated marked individual recorded image (col. 8 lines 58-60: overlaying color-coded or labeled graphical element patches on real-time display of the scene for regions in the scene where the threat substances have been detected).
Regarding claim 13, Baillot teaches wherein the map comprises an augmented reality threat map indicating a location, range, bearing, status, and/or type of the detected threat material (col. 7 line 60-67: different colors could be used for the graphical elements that represent different types of substances that have been detected or to differentiate areas that have been scanned from the areas that have not been scanned. The labels provide more information about the type of substance detected and when (time, date) it was detected and by which sensor it was detected; col. 9 lines 7-18: As an alternative to an AR display, the techniques of the present invention may be used in connection with a map display, such as a satellite image map display… For example, map display data, such as satellite imagery of an area may be panned automatically so that the current location is at the center of the display.  The areas where substances have been detected are overlaid on the map data making it possible to see the areas to avoid or that the areas that have been scanned).
Regarding claim 14, Baillot teaches wherein the map is based, at least in part, on a three-dimensional model associated with the acquired image (col. 1 lines 48-55: A displayed view (or map image data) of the scene is augmented with the graphical element data based on the position of the detected substance to show the detected substance in the view (or map image data) of the scene; col. 2 lines 29-33: The AR visualization subsystem 200 accesses the data stored in the database subsystem 200 to create a three-dimensional model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display).
Regarding claim 24, Baillot teaches a method for identifying and responding to threat materials (abstract), the method comprising: 
acquiring an image of an exterior surface of an object (col. 5 line 67-col. 6 line 1: viewer 342 is a video camera that captures the view of the environment as seen by the user; col. 6 lines 21-23: the see-through display 340 and the viewer (video camera 342) are integrated in a head-mounted video see-through display; col. 8 lines 33-44: Another application of the system 10 involves a man-portable detection subsystem 100 carried or worn by a user that is tracked with reference to a nearby vehicle using a short-range high precision six degrees of freedom (6DOF) or other optical tracking system.  The same user that carries the man-portable detection subsystem or another user who is nearby wears a video see-through display mounted in protective goggles which is tracked with the same vehicle-referenced tracking system.  The user wearing the video see-through display can see real-time video of the scene augmented with graphical elements showing where data has been collected and where substances have been detected); 

detecting a threat material  (harmful substance) of the exterior surface of the object (ground or road or wall) and associating the threat material with the tagged image using processing circuitry (fig. 4 and col. 7 lines 40-47 describes detecting harmful substance on the road surface; fig. 5 and col. 7 lines 48-59 describes detecting the presence of substance on two surfaces, the wall and the ground; col. 2 lines 41-56: The detector 120 examines a surface under consideration to detect a substance and determine at least one characteristic of a detected substance. The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a technique known as Raman Scattering (or Raman Effect), an optical property of the returned optical energy from the surface is analyzed to characterize or identify a chemical or biological substance on the surface using spectroscopy techniques; col. 3 lines 26-32: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical 
Baillot does not explicitly teach Page 3 of 13Appl. No.: 16/534,890augmenting another image to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object.
However, Baillot teaches as an alternative to AR display, augmenting another image (map) to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object (col. 9 lines 7-18: As an alternative to an AR display, the techniques of the present invention may be used in connection with a map display, such as a satellite image map display… For example, map display data, such as satellite imagery of an area may be panned automatically so that the current location is at the center of the display.  The areas where substances have been detected are overlaid on the map data making it possible to see the areas to avoid or that the areas that have been scanned). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baillot’s system using his knowledge to display map of threat material because such a system would be capable of providing the user with both macro-level view and micro-level view of the threat materials present in his/her real-time view for efficiently avoid areas that have been scanned.
Regarding claim 25, Baillot teaches further comprising using the processing circuitry to augment the tagged image to indicate the presence of the threat material 
Claims 26-27 are similar in scope to claims 13-14, and therefore the examiner provides similar rationale to rejection these claims.
Regarding claim 29, Baillot teaches further comprising preparing a three-dimensional depiction of the image (col. 2 lines 29-33: The AR visualization subsystem 200 accesses the data stored in the database subsystem 200 to create a three-dimensional model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display; col. 5 lines 44-51: The visualization computer 320 renders the 3D model from the viewpoint of the display 340 by "projection", a process commonly used to render 3D graphics. This projection process creates a view of the 3D model as seen from the viewpoint of the display 340 and is performed several times per second, for example, so that as the viewpoint is changed the data produced by the visualization computer 320 is modified accordingly).
Regarding claim 30, Baillot teaches wherein the threat material is associated with a portion of the three-dimensional depiction of the image (col. 1 lines 48-55: A displayed view (or map image data) of the scene is augmented with the graphical element data based on the position of the detected substance to show the detected substance in the view (or map image data) of the scene; col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 100 also determines positional information indicating where the substance is detected and generates second data representing the position of the detected substance. Furthermore, the detection subsystem 100 may generate positional information that indicates where the detection subsystem 100 has already scanned for substances (regardless of whether a substance has been detected) within a given area.  The first and second data, which may be referred to as geo-referenced data, are supplied to the database subsystem 200.  The database .


Claims 1-2, 5-6, 10, 15-18, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, and further in view of Strandemar (US 2013/0113939, hereianfter Strandemar).
Regarding claim 1, Baillot teaches a system for identifying threat materials and locations (abstract), the system comprising: 
at least one data acquisition device (detection subsystem 100, fig. 1) configured to determine the presence of a threat material (harmful substance) disposed on an exterior surface of an object (ground or road or wall) (fig. 4 and col. 7 lines 40-47 describes detecting harmful substance on the road surface; fig. 5 and col. 7 lines 48-59 describes detecting the presence of substance on two surfaces, the wall and the ground; col. 2 lines 41-56: The detector 120 examines a surface under consideration to detect a substance and determine at least one characteristic of a detected substance. The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a 
storage media (database subsystem 200, fig. 1); and 
processing circuitry (AR visualization subsystem 300, fig. 1) operatively coupled to the at least one data acquisition device and the image storage media (fig. 1), wherein the processing circuitry is configured to:
display real-time images (real-time display) depicting a location of the threat material (color-coded or labeled graphical element patches displaying regions in the scene where threat substances have been detected) determined by the at least one data acquisition device on the exterior surface of the object (col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 100 also determines positional information indicating where the substance is detected and generates second data representing the position of the detected substance. Furthermore, the detection subsystem 100 may generate positional information that indicates where the detection subsystem 100 has already scanned for substances (regardless of whether a substance has been detected) within a given area.  The first 
Baillot does not explicitly teach the storage media is an image storage media and to augment another image to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object.
However, Baillot teaches as an alternative to AR display, to augment another image (map) to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object (col. 9 lines 7-18: As an alternative to an AR display, the techniques of the present invention may be used in connection with a map display, such as a satellite image map display… For example, map display data, such as satellite imagery of an area may be panned automatically so that the current location is at the center of the display.  The areas where substances have been detected are overlaid on the map data making it possible to see the areas to avoid or that the areas that have been scanned). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baillot’s system using his knowledge to display map of 
Strandemar teaches the storage media is an image stored media ([0012]: a memory configured to store infrared image data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Strandemar’s knowledge of using an image storage media to store images and modify the system of Baillot because such a system can easily access and retrieve the stored IR image data when required by the user.
Regarding claim 2, Baillot teaches wherein the at least one data acquisition device comprises an analytical instrument comprising one or more of a chemical, biological, radiological, explosives, drugs, and/or narcotics detector (col. 1 lines 46-49: The scene is scanned with a substance detector to detect a substance, such as a harmful chemical or biological substance; col. 2 lines 41-56: The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a technique known as Raman Scattering (or Raman Effect), an optical property of the returned optical energy from the surface is analyzed to characterize or identify a chemical or biological substance on the surface using spectroscopy techniques).
Regarding claim 5, Baillot teaches wherein the map comprises an augmented reality threat map indicating a location, range, bearing, status, and/or type of the detected threat material (col. 7 line 60-67: different colors could be used for the graphical elements that represent different types of substances that have been detected 
Regarding claim 6, Baillot teaches the map is based, at least in part, on a three-dimensional model associated with at least one of the real-time images (col. 1 lines 48-55: A displayed view (or map image data) of the scene is augmented with the graphical element data based on the position of the detected substance to show the detected substance in the view (or map image data) of the scene; col. 2 lines 29-33: The AR visualization subsystem 200 accesses the data stored in the database subsystem 200 to create a three-dimensional model of the geo-referenced data which are graphically overlaid on the view of the environment using a tracked see-through display).
Regarding claim 10, Baillot teaches to acquire live images (col. 5 line 67-col. 6 line 1: viewer 342 is a video camera that captures the view of the environment as seen by the user; col. 6 lines 21-23: the see-through display 340 and the viewer (video camera 342) are integrated in a head-mounted video see-through display).

Strandemar teaches recording the image after the acquiring the image, wherein the recording the image comprises storing live images in image storage media ([0012]: memory configured to store IR image data depicting a scene; [0061]: IR imaging device may be an IR camera adapted to capture a sequence of IR image frames; [0177]: it would be possible to use the disclosed methods live, i.e., for a streamed set of images filtered and combined in real time, or near real time). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Strandemar’s knowledge of using an image storage media to store images and modify the system of Baillot because such a system can easily access and retrieve the stored IR image data when required by the user.
Regarding claim 15, Baillot teaches a method for augmenting a real-time display to include the location and/or type of threat material disposed on an exterior surface of an object and previously identified (abstract; col. 7 line 60-67: different colors could be used for the graphical elements that represent different types of substances that have been detected or to differentiate areas that have been scanned from the areas that have not been scanned. The labels provide more information about the type of substance detected and when (time, date) it was detected and by which sensor it was detected; col. 9 lines 7-18: As an alternative to an AR display, the techniques of the present invention may be used in connection with a map display, such as a satellite image map display… For example, map display data, such as satellite imagery of an area may be 
acquiring an image of the exterior surface of the object (ground or road or wall)  (col. 5 line 67-col. 6 line 1: viewer 342 is a video camera that captures the view of the environment as seen by the user; col. 6 lines 21-23: the see-through display 340 and the viewer (video camera 342) are integrated in a head-mounted video see-through display; col. 8 lines 33-44: Another application of the system 10 involves a man-portable detection subsystem 100 carried or worn by a user that is tracked with reference to a nearby vehicle using a short-range high precision six degrees of freedom (6DOF) or other optical tracking system.  The same user that carries the man-portable detection subsystem or another user who is nearby wears a video see-through display mounted in protective goggles which is tracked with the same vehicle-referenced tracking system.  The user wearing the video see-through display can see real-time video of the scene augmented with graphical elements showing where data has been collected and where substances have been detected); 
augmenting the image  of the exterior surface of the object upon determining the presence of the threat material on the exterior surface of the object using processing circuitry (AR visualization subsystem 300, fig. 1) (col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 100 also determines positional information indicating where the substance is detected and generates second 
storing the augmented image on the storage media (col. 8 line 62: AR-visualize data stored in the database).
Baillot does not explicitly teach to store the image on storage media and to augment another image to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object.
However, Baillot teaches as an alternative to AR display, to augment another image (map) to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object (col. 9 lines 
Strandemar teaches to store images on storage media ([0012]: a memory configured to store infrared image data). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Strandemar’s knowledge of using an image storage media to store images and modify the system of Baillot because such a system can easily access and retrieve the stored IR image data when required by the user.
Regarding claim 16, Baillot teaches wherein the acquiring the image comprises scanning a field (abstract; col. 3 lines 13-18: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data; col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 
Regarding claim 17, Baillot teaches the field comprises an outdoor scene (abstract; col. 3 lines 13-18: The position tracker 110 is attached to the detector 120 and is used by the sensing processor 130 to determine the location where the detector 120 is scanning for substances to produce the position of the sample data; col. 2 lines 1-24: The detection subsystem 100 detects a substance and generates first data representing at least one characteristic of the substance.  The detection subsystem 100 also determines positional information indicating where the substance is detected and generates second data representing the position of the detected substance. Furthermore, the detection subsystem 100 may generate positional information that indicates where the detection subsystem 100 has already scanned for substances (regardless of whether a substance has been detected) within a given area). However, it would have been prima facie obvious for the field of Baillot to be a room rather than an outdoor scene. Whether the field is a room or an outdoor scene is solely a matter of aesthetic design choice, and would not be sufficient to distinguish over the prior art. See MPEP 2144.04.
Regarding claim 18, Baillot teaches wherein the augmenting the image comprises determining the presence of the threat material (fig. 4 and col. 7 lines 40-47 describes detecting harmful substance on the road surface; fig. 5 and col. 7 lines 48-59 
Regarding claim 21, Baillot teaches generating an augmented reality tag for the image (images with graphical element lines and substance detection patch as shown in fig. 5; col. 7 line 48 – col. 8 line 6: FIG. 5 illustrates exemplary display content where the scene viewed by the user is similar to the one shown in FIG. 3, except that graphical element lines are provided to indicate where in the scene the detector has already scanned for substances.  For example, on the horizontal surface 700 (e.g., the ground), graphical element lines 730 are drawn to indicate where the detector has already scanned on the surface 700.  A substance detection patch is shown at reference numeral 725.  Similarly, on a vertical surface 750 (e.g., a wall), graphical element lines 760 are drawn to indicate where on the vertical surface 750 the detector has already 
Regarding claim 22, Baillot teaches wherein the augmented reality tag augments the image to display a color masking a portion (color-coded graphical elements) of the 
Regarding claim 23, Baillot teaches associating the augmented reality tagged image with a field scanned (graphical element lines are provided to indicate where in the scene the detector has already scanned for substances) as part of the acquiring the image (col. 7 line 48 – col. 8 line 6: FIG. 5 illustrates exemplary display content where the scene viewed by the user is similar to the one shown in FIG. 3, except that graphical element lines are provided to indicate where in the scene the detector has already scanned for substances.  For example, on the horizontal surface 700 (e.g., the ground), graphical element lines 730 are drawn to indicate where the detector has already scanned on the surface 700.  A substance detection patch is shown at reference numeral 725.  Similarly, on a vertical surface 750 (e.g., a wall), graphical element lines 760 are drawn to indicate where on the vertical surface 750 the detector has already scanned. In the exemplary display content shown in FIGS. 3-5, different colors could be used for the graphical elements that represent different types of substances that have been detected or to differentiate areas that have been scanned from the areas that have not been scanned.  The labels may provide more information about the type of substance detected and when (time, date) it was detected and by which sensor it was detected as well.  More detailed information about the data collected at a given location .


Claims 9 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, and further in view of Sovesky et al. (US 2016/0354812, hereinafter Sovesky).
Regarding claim 9, Baillot teaches the threat material is a chemical threat (col. 2 lines 41-56: The detector 120 examines a surface under consideration to detect a substance and determine at least one characteristic of a detected substance. The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a technique known as Raman Scattering (or Raman Effect), an optical property of the returned optical energy from the surface is analyzed to characterize or identify a chemical or biological substance on the surface using spectroscopy techniques; col. 3 lines 26-32: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance; col. 3 lines 26-32: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance).
However, Baillot does not explicitly teach the determining the presence of the chemical threat comprises disclosure spray analysis.
Sovesky teaches the determining the presence of the chemical threat comprises disclosure spray analysis ([0012]: Another embodiment of the method of this invention includes applying an indicator (commercially available from FLIR Detection, Inc.  as Agentase Disclosure Spray) to a surface wherein said indicator provides an observable or machine readable response when a contamination is present on said surface, wherein said response is located relative to a location of said contamination and, if no response is found, the decontamination procedure is determined to be effective). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sovesky’s knowledge of using a 
Regarding claim 28, Baillot does not explicitly teach further comprising using the processing circuitry to control a robotic or automatic cleaning system to automatically remove the threat material.
Sovesky teaches further comprising using the processing circuitry to control a robotic or automatic cleaning system to automatically remove the threat material (contamination on a surface) ([0015]: this method includes using automated process to perform the method for decontaminating surfaces using robotic arm to apply the indicator, and wherein said decontamination unit comprises one robotic spray arm and one or more robotic scrubbing arms preferably in communication with the robotic spray arm). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sovesky’s knowledge of using an automatic or robotic cleaning system and modify into the system of Baillot because such as a system can efficiently decontaminate surfaces ([0015]).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, in view of Strandemar, and further in view of Sovesky et al. (US 2016/0354812, hereinafter Sovesky).
Regarding claim 3, Baillot does not explicitly teach the at least one data acquisition device is an image acquisition device configured as a disclosure spray detection.
Sovesky teaches the at least one data acquisition device is an image acquisition device (fig. 1 element 102) configured as a disclosure spray detection ([0012]: Another embodiment of the method of this invention includes applying an indicator (commercially available from FLIR Detection, Inc.  as Agentase Disclosure Spray) to a surface wherein said indicator provides an observable or machine readable response when a contamination is present on said surface, wherein said response is located relative to a location of said contamination and, if no response is found, the decontamination procedure is determined to be effective.  In a preferred embodiment of this invention, the method includes reading said response by a machine; [0016]: 101 is a chemical indicator and 102 is a machine capable of reading an indicator; [0032]: machines that may read a colorimetric response from an indicator includes cameras and spectrophotometers. A thermal camera can read a temperature response of an indicator). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sovesky’s knowledge of using a disclosure spray detector into the system of Baillot and Strandemar because such as a system minimizes water and decontaminant use by indicating a contaminated location to a user to focus efforts at that location ([0037]).
Regarding claim 4, Baillot teach the image acquisition device comprises a portable video recording device (col. 5 line 67-col. 6 line 1: viewer 342 is a video camera that captures the view of the environment as seen by the user; col. 6 lines 21-
Moreover, Sovesky also teaches the image acquisition device comprises a portable video recording device ([0016]: fig. 1 shows element 102 that is machine capable of reading an indicator; [0032]: machines that may read a colorimetric response from an indicator includes cameras; [0037]: a colorimetric response may be read by a camera). Please refer to the rejection of claim 3 for motivation to combine Sovesky with Baillot and Strandemar.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, and further in view of Tolley et al. (US 2008/0210859, hereinafter Tolley).
Regarding claim 8, Baillot teaches the threat material is a chemical threat (col. 2 lines 41-56: The detector 120 examines a surface under consideration to detect a substance and determine at least one characteristic of a detected substance. The detector may be any type of chemical, biological or other sensor … The LISA system uses a laser that is directed onto the ground or any surface and based on a technique known as Raman Scattering (or Raman Effect), an optical property of the returned optical energy from the surface is analyzed to characterize or identify a chemical or biological substance on the surface using spectroscopy techniques; col. 3 lines 26-32: The sensing processor 130 analyzes the data collected by the detector 120 to determine the composition (chemical or biological) of a substance; col. 3 lines 26-32: 
However, Baillot does not explicitly teach the determining the presence of the chemical threat comprises mass analysis.
Tolley teaches the determining presence of the chemical threat comprises mass analysis (Mass spectrometers are used to study chemical reactions … high sensitivity and selectivity of mass spectrometry is useful in threat detection systems (e.g, chemical and biological agents, explosives), forensic investigations, environmental on-site monitoring, and illicit drug detection/identification applications). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Tolley’s knowledge of using mass spectrometry for detecting chemical agents into the system of Baillot because such a system ensures that the process of identifying and quantifying chemical elements and compounds is a high sensitive, high chemical specificity, and speedy process to use ([0005]).


Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillot, in view of Strandemar, and further in view of Piatrou et al. (US 2017/0017860, hereinafter Piatrou).
Regarding claim 19, Baillot does not explicitly teach the determining the presence of the threat material comprises using processing circuitry to: prepare a mask 
Piatrou teaches the determining the presence of the threat material (abstract: automated detection of illegal substances) comprises using processing circuitry to: prepare a mask of an acquired image ([0052]: a mask defined by the segmented area for the original and additional images; [0069]: calculation is performed for incoming (i.e., original) and for additional images on a mask defined with segmented areas); segment the acquired image ([0069]: areas of image that have suspected high-contrast objects are segmented); and compare the segmented images to determine the presence of a threat material ([0120]: the calculate degree of difference (i.e., dissimilarity) is used for classification of the image using a rule for comparison to the threshold value. If the threshold reached or exceeded, the drugs are detected on the image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Piatrou’s knowledge of segmenting images to detect threat material and modify the system of Baillot and Strandemar because such a system is capable of automatic detection of illegal substances and therefore eliminating the effects of human error ([0010]).
Regarding claim 20, Baillot does not explicitly teach applying filters to segmented images indicating the presence of a threat material.
Piatrou teaches applying filters to segmented images indicating the presence of a threat material ([0041]: in order to filter high-contrast non-anatomic objects, a search of these objects is implemented using a corresponding classifier and a subsequent removal of the areas occupied by the non-anatomic objects is executed; [0052]: filtering .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 15 and 24 have been considered but are moot because the new ground of rejection does not rely on the same combination of references used in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the arguments that Gudmundson, Sarraiocco, Strombeck and Baillot do not disclose the limitations “a data acquisition device configured to determine the presence of a threat material disposed on an exterior surface of an object, processing circuitry capable of displaying real-time images depicting a location of the threat material determined by at least one acquisition device on the exterior surface of the object, and augment another image to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object” as recited in claim 1. See page 10-11 of applicant’s remarks.
However, the examiner interprets that Baillot in view of Strandemar teaches the limitations recited in claim 1.
Especially, Baillot teaches a data acquisition device (detection subsystem 100, fig. 1) configured to determine the presence of a threat material (harmful substance) 
processing circuitry (AR visualization subsystem 300, fig. 1) operatively coupled to the at least one data acquisition device and the image storage media (fig. 1), wherein the processing circuitry is configured to: display real-time images (real-time display) depicting a location of the threat material (color-coded or labeled graphical element patches displaying regions in the scene where threat substances have been detected) determined by the at least one data acquisition device on the exterior surface of the object (col. 2 lines 1-24: The detection subsystem 100 detects a substance and 
Further, Baillot teaches as an alternative to AR display, to augment another image (map) to indicate the presence of the threat material, wherein the other image comprises a map of the threat material on the exterior surface of the object (col. 9 lines 7-18: As an alternative to an AR display, the techniques of the present invention may be used in connection with a map display, such as a satellite image map display… For example, map display data, such as satellite imagery of an area may be panned automatically so that the current location is at the center of the display.  The areas 
Strandemar teaches the storage media is an image stored media ([0012]: a memory configured to store infrared image data).
Response to the arguments that Piatrou fails to disclose first preparing a mask and then segmenting the masked image. See page 12 of applicant’s remarks.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., segmenting the masked image) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It should be noted that the claim recites to segment the acquired image and not the masked image.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455.  The examiner can normally be reached on Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JWALANT AMIN/           Primary Examiner, Art Unit 2612